Citation Nr: 1749982	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  12-26 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C due to exposure to ionizing radiation.  

2.  Entitlement to service connection for liver disease.  

3.  Entitlement to service connection for a sleep disorder due to exposure to ionizing radiation and/or secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In September 2017, the Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the VBMS claims record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Regarding the Veteran's claims for service connection for hepatitis and a liver disease, remand is required for an adequate VA opinion.  If VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  The Veteran was afforded a VA examination regarding his hepatitis in March 2017 at which time he reported his hepatitis was due to receiving injections during service.  The examiner found that it was less likely than not that the Veteran's diagnosed hepatitis was due to service, as he noted that it was likely due to the Veteran's sexual activity.  

Recognized risk factors for contracting the hepatitis C virus (HCV) include intravenous drug use, blood transfusions before 1992, hemodialyses, intranasal cocaine use, high risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades. See VBS Fast Letter 211B (98-110) (November 30, 1998).  According to VA Fast Letter 04-13 (June 29, 2004), HCV is spread primarily by contact with blood and blood products.  The highest prevalence of HCV infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  The Fast Letter further states that occupational exposure to HCV may occur in the health care setting through accidental needle sticks. Thus, a veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran. According to the Fast Letter, there have been no case reports of HCV being transmitted by an air gun injection. Nevertheless, it is biologically plausible.  The Fast Letter concludes that it is essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission and a rationale as to why the examiner believes that a particular mode of transmission was the source of a veteran's hepatitis C.  In linking the Veteran's hepatitis to his sexual activity in service and not to his injections, the examiner failed to provide an adequate supporting explanation as to why the Veteran could not have obtained the virus through the reported injections as it is "biologically plausible."  Thus, an addendum opinion should be obtained to address such matters.  

Regarding the Veteran's claim for service connection for a liver disease, the Veteran has alleged that such is secondary to his hepatitis C.  As hepatitis C is being remanded, the Board finds that this issue is intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  The Board notes that a VA opinion has not been obtained with regard to whether the Veteran's diagnosed hepatitis C caused or aggravated his current diagnosis of a liver disease.  Thus, while on remand, etiological opinions must be obtained.  See 38 C.F.R. § 3.310 (2017); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (noting that, generally, a medical opinion should address the appropriate theories of entitlement).  

Regarding the Veteran's claims for service connection for a sleep disorder and for a left shoulder disorder, remand is required to obtain VA treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  At the September 2017 Board hearing, the Veteran stated that he was afforded a sleep study at the Tuscaloosa VAMC and diagnosed with a sleep disorder.  The Board notes that the Veteran is currently prescribed with multiple sleep aid medications and has continued to report that he has difficulty sleeping.  The current records from the Tuscaloosa VAMC associated with the claims file are dated through 2013 and there is no sleep study therein.  Therefore, any recent Tuscaloosa VAMC records should be obtained and associated with the record to confirm any current sleep disorder diagnosis.  

In a February 2014 Birmingham VAMC record, a note was made that the Veteran's bilateral shoulders were X-rayed.  The X-ray report is not included in the records as it is noted that the examination was done at an outside facility, but a summary of the report notes that such were normal.  The medical record indicates the examination report is located in Vista Imaging, which the Board does not have access to.  On remand the X-ray report should be obtained.

Regarding the Veteran's claims for service connection of a left shoulder disorder and a back disorder, remand is required for examinations.  An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including credible lay evidence of continuity of symptomatology).  

In the present case, the Veteran has had treatment for left shoulder and back pain at the Birmingham VAMC and also private treatment for his back with Dr. MG.  The Veteran has a diagnosis of mild degenerative disc disease of the lumbar spine through his private treatment.  See Dr. M.G. January 2009 treatment record.  Regarding his left shoulder, the Veteran has been treated for left shoulder pain at the Birmingham VAMC.  In June 2010 the medical professional noted the Veteran's shoulder pain was most likely due to muscle strain.  AT the September 2017 Board hearing, the Veteran reported that his left shoulder and back disabilities are due to an accident in service when a jeep that he rode in was tipped over and he was pinned underneath.  This incident is documented in the Veteran's service treatment records in August 1973 and that an in service injury is conceded.  The Veteran has repeatedly asserted that this in service accident caused his current left shoulder and back disabilities however, no examination or etiological opinion have been issued with regard to such.  In a December 2008 VA medical record, the Veteran reported back pain of several years after picking up a light pole at a friend's house.  Therefore, remand is thus required to provide the Veteran with an examination and to obtain an etiological opinion for both his left shoulder and back disabilities.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  

A specific attempt should be made to obtain all VA treatment records from the Tuscaloosa VAMC, particularly any sleep study. 

Specific attempt should be made to obtain the report of a February 2014 bilateral shoulder X-ray noted in the Veteran's Birmingham VAMC Treatment records.  

The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  


2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the Veteran's hepatitis C and liver disease, from the March 2017 VA examiner, or if unavailable another appropriate examiner.  The claims file and a copy of this remand must be made available to the reviewing examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an examination is deemed necessary, one shall be provided.

The examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis C had its onset in or is otherwise etiologically related to his active service.

In responding to this question, the examiner must address and discuss the Veteran's lay testimony regarding injections he received prior to his service in Korea and the Fast Letter noted above.

The examiner must also opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's liver disease was caused or aggravated by the diagnosed hepatitis C.
		
4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed left shoulder and back disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must opine regarding whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed disorder had its onset in, or is otherwise caused by, by the Veteran's military service.

The examiner must address the August 1973 STR, the 2008 VA medical record, and any other evidence deemed relevant.


5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




